UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1430



CAROLYN WELLS,

                                              Plaintiff - Appellant,

          versus


BAE SYSTEMS NORFOLK SHIP REPAIR, formerly
known as Norfolk Shipbuilding & Drydock
Corporation; JOHN DOES,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00573-RBS)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carolyn Wells, Appellant Pro Se.   Thomas Michael Lucas, Kristina
Helen Vaquera, TROUTMAN & SANDERS, LLP, Virginia Beach, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carolyn Wells appeals the district court’s order granting

Defendant’s    summary    judgment     motion        on     her   disability

discrimination   claims   brought    pursuant   to    the    Americans   with

Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213 (2000), and the

Virginia Human Rights Act, Va. Code Ann. §§ 2.2-3900-2.2-3902

(2005).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Wells v. BAE Sys. Norfolk Ship Repair, No. 2:05-cv-

00573-RBS (E.D. Va. Apr. 2, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                - 2 -